Citation Nr: 0324905	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for low back 
strain.

2.  Entitlement to an initial compensable disability rating 
for impotency.

3.  Entitlement to an effective date earlier than March 3, 
2001, for an award of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1963 to 
January 1973.  The appellant had additional reserve duty 
service including active duty for training from August 5, 
1978, to August 19, 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to a compensable evaluation for low back strain.

On April 23, 2002, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Veterans 
Law Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

In July 2002, the Board undertook additional development of 
the appellant's claim of entitlement to a compensable 
evaluation for low back strain pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the 
additional evidence and to obtain any additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  This amendment was effective September 23, 
2002.  Id.  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

Therefore, the RO must evaluate the appellant's claim for an 
increased rating for a low back strain from September 23, 
2002, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to September 23, 2002, the revised regulation cannot be 
applied.

Similarly, regulatory changes have amended the rating 
criteria for evaluating back disabilities in general and have 
re-classified the diagnostic code for the previously amended 
intervertebral disc syndrome criteria.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  This amendment will become 
effective September 26, 2003.  Id.  Therefore, the RO must 
evaluate the appellant's claim for an increased rating from 
September 26, 2003, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  For 
any date prior to September 26, 2003, the revised regulation 
cannot be applied.

A remand is also required in order to accord due process 
regarding the issues of entitlement to an initial compensable 
disability rating for impotency and entitlement to an 
effective date earlier than March 3, 2001, for an award of 
service connection for prostate cancer.  In a November 2001 
rating decision, the RO granted entitlement to service 
connection for prostate cancer and for impotency, each 
effective from March 3, 2001.  A noncompensable rating was 
assigned for impotency.

In December 2001 the RO received the appellant's Notice of 
Disagreement with the effective date of the grant of service 
connection for prostate cancer and with the noncompensable 
rating assigned for impotency.  In March 2002 a statement of 
the case (SOC) was issued, but it was sent to an incorrect 
address.  (The appellant's surname was inserted erroneously 
as the street name.)  Shortly thereafter, the SOC was 
returned to the RO by the Postal Service because no such 
street existed.  Correspondence from the appellant to the RO 
dated in June 2002 confirms that the appellant never received 
the SOC.  Because no SOC has been provided to the appellant 
on these issues, he has not had an opportunity to perfect an 
appeal.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand these issues to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The appellant should be afforded a VA 
spine examination to determine the 
severity of the appellant's service-
connected low back disability.  The 
examination should be conducted by an 
examiner other than the one who conducted 
a February 2003 examination.  The claims 
folder, including the report of the 
February 2003 VA spine examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested address as 
completely as possible each inquiry on 
the worksheet for a spine examination.  
If a particular inquiry or section of the 
worksheet is not applicable, the examiner 
is requested to so state.

3.  The RO should readjudicate the 
appellant's claim pertaining to his low 
back strain in light of the evidence 
received since the June 2000 Statement of 
the Case.  Thereafter, if any benefit on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, including the appellant's 
testimony at an April 23, 2002 hearing; a 
December 26, 2002 letter from the Board 
to the appellant; and the report of a 
February 2003 VA spine examination, which 
included x-ray examination of the 
appellant's lumbosacral spine, and 
discussion of all pertinent regulations, 
including regulations implementing the 
Veterans Claims Assistance Act of 2000 
(VCAA) the old and the amended rating 
criteria for intervertebral disc 
syndrome, and the old and amended rating 
criteria for spine disabilities in 
general.

4.  The appellant and his representative 
should be furnished a statement of the 
case with respect to the appellant's 
claims for entitlement to an initial 
compensable disability rating for 
impotency and entitlement to an effective 
date earlier than March 3, 2001, for an 
award of service connection for prostate 
cancer, and given the opportunity to 
respond thereto.  The statement of the 
case should set forth all pertinent laws 
and regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.  If 
claims remain denied, the appellant and 
his representative must be notified of 
the time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of these issues.  If, and only if, 
a timely and adequate substantive appeal 
is received, the claims should then be 
returned to the Board for further review, 
as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


